Case: 13-60448      Document: 00512652020         Page: 1    Date Filed: 06/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60448
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 4, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RYAN DANDRE HEARN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:12-CR-2-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Ryan Dandre Hearn challenges the 90-month, above-guidelines sentence
imposed following his guilty plea conviction of aiding and abetting the theft of
firearms. Hearn contends that his sentence is unreasonable because it was
greater than necessary to achieve the sentencing goals set forth in 18 U.S.C.
§ 3553(a) and because the sentence was not adequately supported by the
record.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60448    Document: 00512652020     Page: 2   Date Filed: 06/04/2014


                                 No. 13-60448

      We review objections to the substantive reasonableness of a sentence
under a deferential abuse of discretion standard. See Gall v. United States,
552 U.S. 38, 51 (2007). When the district court has imposed a sentence that
varies from the guidelines range, reasonableness review requires that we
evaluate whether the sentence “unreasonably fails to reflect the statutory
sentencing factors” set forth in § 3553(a). United States v. Smith, 440 F.3d
704, 708 (5th Cir. 2006).
      The record indicates that the district court properly considered the
arguments of counsel in mitigation of sentence, the advisory guidelines range,
and the § 3553(a) factors. The 90-month sentence reflected Hearn’s history
and characteristics, the need to promote respect for the law, the need to protect
the public and deter future crimes, and the need to avoid unwarranted
sentencing discrepancies. The sentence imposed was reasonable under the
totality of the circumstances. See United States v. Brantley, 537 F.3d 347, 349
(5th Cir. 2008). Hearn’s disagreement with the sentence and the district
court’s weighing of the § 3553(a) factors is insufficient to show that the court
abused its discretion. See United States v. Lopez-Velasquez, 526 F.3d 804, 807
(5th Cir.2008). Although the sentence was 49 months above the top of the
advisory guidelines sentencing range, we have upheld variances considerably
greater than the increase to Hearn’s sentence. E.g., Brantley, 537 F.3d at 349-
50; United States v. Herrera-Garduno, 519 F.3d 526, 531-32 (5th Cir. 2008).
      AFFIRMED.




                                       2